Case 8:21-cv-00541-CEH-SPF Document 17 Filed 03/16/21 Page 1 of 5 PageID 577




                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA

STATE OF FLORIDA,

      Plaintiff,

      v.                                    Case No. 8:21-cv-541-CEH-SPF

UNITED STATES OF AMERICA,
et al.,

      Defendants.
_________________________________

   FLORIDA’S RESPONSE TO COURT’S ORDER TO SHOW CAUSE

      Plaintiff, State of Florida, files this Response to the Court’s Order to

Show Cause dated March 15, 2021, and states as follows:

                                BACKGROUND

      On March 8, 2021, Plaintiff filed this lawsuit against the Defendants in

the Middle District of Florida. (D.E. 1). The Complaint alleges that venue is

proper in the Middle District for two independently sufficient reasons:

(1) because the State of Florida is a resident of the judicial district; and

(2) because a substantial part of the events or omissions giving rise to the claim

occurred in the judicial district. See 28 U.S.C. § 1391(e)(1).

      On March 15, 2021, the court issued an order questioning why venue is

proper in the Middle District of Florida rather than in the Northern District of

Florida, which houses Florida’s capital, Tallahassee. The order further



                                        1
Case 8:21-cv-00541-CEH-SPF Document 17 Filed 03/16/21 Page 2 of 5 PageID 578




questions whether a substantial part of the events or omissions that gave rise

to the Complaint occurred in the Middle District. The Court ordered Plaintiff

to show cause why venue is proper in the Middle District.

                            LEGAL ARGUMENT

      28 U.S.C. § 1391(e)(1), which establishes venue in suits against officers

or employees of the United States, provides:

            A civil action in which a defendant is an officer or
            employee of the United States or any agency thereof
            acting in his official capacity or under color of legal
            authority, or an agency of the United States, or the
            United States, may, except as otherwise provided by
            law, be brought in any judicial district in which (A) a
            defendant in the action resides, (B) a substantial part
            of the events or omissions giving rise to the claim
            occurred, or a substantial part of property that is the
            subject of the action is situated, or (C) the plaintiff
            resides if no real property is involved in the action.
            Additional persons may be joined as parties to any
            such action in accordance with the Federal Rules of
            Civil Procedure and with such other venue
            requirements as would be applicable if the United
            States or one of its officers, employees, or agencies
            were not a party.
      Venue is proper in this district pursuant to subsection (C). “A state is

ubiquitous throughout its sovereign borders.” California v. Azar, 911 F.3d 558,

570 (9th Cir. 2018). Therefore, for purposes of venue, “a state with multiple

judicial districts ‘resides’ in every district within its borders.” Id.; accord

Alabama v. U.S. Army Corps of Eng’rs, 382 F. Supp .2d 1301, 1329 (N.D. Ala.

2005); see also Atlanta & F.R. Co. v. W. Ry. Co. of Ala., 50 F. 790, 791 (5th Cir.


                                        2
Case 8:21-cv-00541-CEH-SPF Document 17 Filed 03/16/21 Page 3 of 5 PageID 579




1892) (explaining that “the state government . . . resides at every point within

the boundaries of the state”). On this basis, alone, venue is proper in the Middle

District.

      While the Court need not reach this question, Plaintiff submits that

venue is also proper in the Middle District pursuant to subsection (B) as a

substantial part of the events or omissions giving rise to the claim occurred in

this judicial district. While the Complaint identifies unlawful omissions that

have already occurred, Compl. ¶¶ 49–54, it also alleges that unlawful

omissions will continue, id. ¶ 49. Those omissions will occur throughout

Florida and a substantial part of them will occur in this district. Id. ¶ 23 (noting

that the Middle District includes four of Florida’s five largest cities). Moreover,

the Complaint specifically identifies cancelled detainers in Pasco County,

which is located within the judicial district. Id. ¶ 52.

      Finally, Local Rule 1.04(b) provides that an action must begin “in the

division in which the action is most directly connected or in which the action is

most conveniently advanced.” This rule does not govern whether venue is

proper in the Middle District, but only, when it is proper, which division a

plaintiff should file in. As compared to other divisions within this district, the

Tampa Division has the most direct connection. See Compl. ¶ 52.




                                         3
Case 8:21-cv-00541-CEH-SPF Document 17 Filed 03/16/21 Page 4 of 5 PageID 580




                               CONCLUSION

      In light of the foregoing, the State of Florida respectfully asks the Court

to hold that venue is proper in the Middle District of Florida and that the

Tampa Division is a proper division under the local rules.

                                     Respectfully submitted,

                                     Ashley Moody
                                     ATTORNEY GENERAL

                                     John Guard
                                     CHIEF DEPUTY ATTORNEY GENERAL

                                     /s/ James H. Percival
                                     James H. Percival* (FBN 1016188)
                                     CHIEF DEPUTY SOLICITOR GENERAL
                                     *Lead Counsel

                                     Jason H. Hilborn (FBN 1008829)
                                     ASSISTANT SOLICITOR GENERAL

                                     Anita Patel (FBN 70214)
                                     SENIOR ASSISTANT ATTORNEY GENERAL

                                     Rachel Kamoutsas (FBN 106869)
                                     DEPUTY GENERAL COUNSEL

                                     Office of the Attorney General
                                     The Capitol, Pl-01
                                     Tallahassee, Florida 32399-1050
                                     (850) 414-3300
                                     (850) 410-2672 (fax)
                                     james.percival@myfloridalegal.com

                                     Counsel for the State of Florida




                                       4
Case 8:21-cv-00541-CEH-SPF Document 17 Filed 03/16/21 Page 5 of 5 PageID 581




                        CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 16th day of March, 2021 a true and

correct copy of the foregoing was filed with the Court’s CM/ECF system, which

provides notice to all parties.


                                   /s/ James H. Percival
                                   James H. Percival
